UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5246


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO MCREYNOLDS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00154-BO-1)


Submitted:   July 29, 2011                 Decided:   August 9, 2011


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio Reginald McReynolds pled guilty without a plea

agreement      to        one    count    of     larceny       of   personal      property    in

violation of 18 U.S.C. §§ 7(3), 661 (2006), arising from his

theft     of    a        motorcycle       on     federal       property.         McReynolds’

Guidelines      range          under    the    U.S.     Sentencing      Guidelines      Manual

(2010) was calculated at nine to fifteen months’ imprisonment.

At sentencing, the district court imposed an upward variance and

sentenced McReynolds to sixty months’ imprisonment.                               McReynolds

appeals his sentence.              We affirm.

               This       Court        reviews    the        sentence    imposed       by   the

district court, “whether inside, just outside, or significantly

outside the Guidelines range,” under a “deferential abuse-of-

discretion standard.”                  Gall v. United States, 552 U.S. 38, 41

(2007).     This review entails appellate consideration of both the

procedural and substantive reasonableness of the sentence.                                  Id.

at 51.

               In     determining         whether       a    sentence     is   procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s Guidelines range.                            Id. at 49, 51.       We

must    then        consider      whether        the    district     court     treated      the

Guidelines          as    mandatory,       failed       to    consider     the    18    U.S.C.

§ 3553(a)      (2006)          factors    and     any    arguments      presented      by   the

parties, selected a sentence based on “clearly erroneous facts,”

                                                  2
or failed to explain sufficiently the selected sentence.                             Id. at

50-51; United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).      We   also       review     whether      the    district       court    made    an

“individualized assessment based on the facts presented.”                                Gall,

552 U.S. at 50; see also United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009) (holding that, while the “individualized

assessment need not be elaborate or lengthy, . . . it must

provide a rationale tailored to the particular case . . . and

[be] adequate to permit meaningful appellate review”) (internal

quotation marks omitted).

            If   the      sentence      is    free    of     significant         procedural

error, we review the substantive reasonableness of the sentence,

“tak[ing]    into      account       the     totality       of    the    circumstances.”

Gall, 552 U.S. at 51.              Although “we may consider the extent of

any variance from the advisory Guidelines range, we must give

due     deference    to      the     district       court’s       decision        that    the

§ 3553(a)    factors,        on    a    whole,      justify       the    extent     of    the

variance.”       United      States     v.    Engle,      592     F.3d    495,    500    (4th

Cir.), cert. denied, 131 S. Ct. 165 (2010) (internal quotation

marks    omitted).          “[T]he     fact   that     we    might       reasonably       have

concluded     that      a     different           sentence       was     appropriate        is

insufficient to justify reversal of the district court.”                             United

States v. Morace, 594 F.3d 340, 346 (4th Cir.), cert. denied,

131 S. Ct. 307 (2010) (internal quotation marks omitted).

                                              3
            At sentencing, the court stated it had considered the

§ 3553(a) factors and explained that the sixty-month sentence

was warranted in light of the nature and circumstances of the

offense, McReynolds’ history and characteristics, and the need

to reflect the seriousness of the offense, to promote respect

for the law, to provide just punishment for McReynolds, and to

provide    adequate   deterrence    to    criminal      conduct.    The    court

emphasized McReynolds’ pattern of repeatedly committing crimes

of theft of motor vehicles and possessing stolen property.                   The

court noted that McReynolds is a “chronic and serious thief of

property    and    needs    an   extended        prison    sentence      because

apparently the state courts have failed to keep him off the

streets    and    protect   society      from    his    repeated   and    almost

uninterrupted theft.”       The court’s rationale in this regard was

both plausible and appropriately tied to the § 3553(a) factors.

See Morace, 594 F.3d at 346.

            McReynolds also contends that the amount of the upward

variance was unreasonable because it was “three times above the

top of the [G]uidelines range.”           We afford “due deference to the

district    court’s   decision     that    the   § 3553(a)    factors,     on   a

whole, justify the extent of the variance.”               Engle, 592 F.3d at

500 (internal quotation marks omitted).                Our deferential review

of the district court’s analysis of the § 3553(a) factors in



                                      4
determining the fact and the amount of the variance discloses no

abuse of discretion.

           Accordingly,    we   affirm   McReynolds’    sentence.     We

dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     5